Exhibit 10.1

Targa Resources Corp. 2020 Annual Incentive Compensation Plan Description

On January 16, 2020, the Compensation Committee (the “Committee”) of the Board
of Directors of Targa Resources Corp. (the “Company”), which is the indirect
parent of the general partner of Targa Resources Partners LP (the
“Partnership”), approved the Company’s 2020 Annual Incentive Compensation Plan
(the “Bonus Plan”). The Bonus Plan is an annual cash bonus plan available to all
of the Company’s employees, including its executive officers, who also serve as
executive officers of the Partnership’s general partner. The purpose of the
Bonus Plan is to reward employees for contributions toward the Company’s
business priorities (including business priorities with respect to the
Partnership) approved by the Committee and to aid the Company in retaining and
motivating employees. Under the Bonus Plan, the level of funding of the cash
bonus pool is based on the Company’s achievement of certain business priorities,
including financial, operational, sustainability and safety objectives.

The Committee has established the following key business priorities for 2020:

 

Category    What it includes      Why is it important Financial Performance   

•  Adjusted EBITDA

•  Growth compared to internal plan and public expectations

•  Balance sheet management

•  Reducing Debt / Adjusted EBITDA

•  Funding and liquidity

     Adjusted EBITDA and balance sheet management together emphasize the
importance of profitable growth grounded in prudent fiscal management      
Operational Performance   

•  Project execution

•  Operational execution

•  Volume growth

•  Commercial execution

•  Capital discipline

     Stresses the importance of operational excellence and optimization of asset
utilization through increasing volumes, while focused on commercial execution
and capital discipline – key drivers of value creation       Sustainability   

•  Talent management

•  Environmental, social and governance (ESG)

     Promotes focus on investment in human capital and on incorporating the
interests of all key stakeholders in the execution of our business strategy to
help ensure that annual performance leads to sustainable long-term growth      
Safety   

•  A holistic scorecard including quantitative and qualitative evaluation of
incident rates, severity, process improvement, etc.

•  Operates outside plan as a modifier that can reduce plan payout if
performance is below expectations

     Stresses critical nature of safe operations and reinforces philosophy that
strong safety performance is an expectation and not a justification for
increased incentive compensation



--------------------------------------------------------------------------------

The Committee has targeted a total cash bonus pool for achievement of the
business priorities based on the sum of individual employee market-based target
bonus opportunities, which are based on a percentage of each employee’s eligible
earnings. Generally, eligible earnings are an employee’s base salary and
overtime pay. Near or following the end of the year, the Chief Executive Officer
(“CEO”) recommends to the Committee the total amount of cash to be allocated to
the bonus pool based upon overall performance of the Company relative to the
established objectives, generally ranging from 0 to 2x the aggregate target
bonus opportunities for all employees in the pool. Upon receipt of the CEO’s
recommendation, the Committee, in its sole discretion, determines the total
amount of cash to be allocated to the bonus pool. The Committee has discretion
to adjust the cash bonus pool attributable to the achievement of business
priorities based on accomplishment of the applicable objectives as determined by
the Committee and the CEO. Additionally, the Committee, in its sole discretion,
determines the amount of the cash bonus award to each of the Company’s executive
officers, including the CEO. The executive officers determine the amount of the
cash bonus pool to be allocated to the Company’s departments, groups and
employees (other than the executive officers of the Company) based on
performance and upon the recommendation of supervisors, managers and line
officers.